1    JERRY D. UNDERWOOD (SBN 202874)
     junderwood@jdulaw.com
2
     Law Offices of Jerry D. Underwood, A.P.C.
3    8141 East Kaiser, Suite 200
     Anaheim Hills, CA 92808
4
     Fax: (714) 998-9812
5    Attorneys for Plaintiff
6
     TIMOTHY J. LONG (SBN 137591)
7    longt@gtlaw.com
     MICHAEL A. WERTHEIM (SBN 291228)
8
     wertheimm@gtlaw.com
9    Greenberg Traurig, LLP
     1840 Century Park East
10
     Los Angeles, CA 90067
11   Facsimile: (310) 586-2121
     Attorneys for Defendants
12
13
                          UNITED STATES DISTRICT COURT
14
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16   ERIC LINDSAY, an individual,        ) Case No. 2:19-cv-02628-RGK-AGR
                                         )
17
                Plaintiff,               ) STIPULATED PROTECTIVE ORDER
18   v.                                  )
19                                       ) NOTE CHANGES MADE BY THE COURT
     EXOVA PHARMA US, LLC, a             )
20   Delaware Limited Liability Company; )
21   EXOVA, INC; and DOES 1 through 25, )
     inclusive,                          )
22                                       )
23              Defendants.              )
                                         )
24
25
26
27
28


     Stipulated Protective Order                                  Page 1
 1   1.      A. PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than
 5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
 6   stipulate to and petition the court to enter the following Stipulated Protective Order.
 7   The parties acknowledge that this Order does not confer blanket protections on all
 8   disclosures or responses to discovery and that the protection it affords from public
 9   disclosure and use extends only to the limited information or items that are entitled
10   to confidential treatment under the applicable legal principles. The parties further
11   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
12   Order does not entitle them to file confidential information under seal; Civil Local
13   Rule 79-5 sets forth the procedures that must be followed and the standards that
14   will be applied when a party seeks permission from the court to file material under
15   seal.
16           B. GOOD CAUSE STATEMENT
17           This action is likely to involve trade secrets, confidential testing data, sales
18   and earnings data and other valuable research, development, commercial, financial,
19   technical and/or proprietary information for which special protection from public
20   disclosure and from use for any purpose other than prosecution of this action is
21   warranted. Such confidential and proprietary materials and information consist of,
22   among other things, confidential business or financial information, information
23   regarding confidential business practices, or other confidential research,
24   development, or commercial information (including information implicating privacy
25   rights of third parties), information otherwise generally unavailable to the public, or
26   which may be privileged or otherwise protected from disclosure under state or
27   federal statutes, court rules, case decisions, or common law. Accordingly, to
28   expedite the flow of information, to facilitate the prompt resolution of disputes over


     Stipulated Protective Order                                                       Page 2
 1   confidentiality of discovery materials, to adequately protect information the parties
 2   are entitled to keep confidential (as well as private information of non-party
 3   defendants), to ensure that the parties are permitted reasonable necessary uses of
 4   such material in preparation for and in the conduct of trial, to address their handling
 5   at the end of the litigation, and serve the ends of justice, a protective order for such
 6   information is justified in this matter. It is the intent of the parties that information
 7   will not be designated as confidential for tactical reasons and that nothing be so
 8   designated without a good faith belief that it has been maintained in a confidential,
 9   non-public manner, and there is good cause why it should not be part of the public
10   record of this case.
11   2.    DEFINITIONS
12         2.1    Challenging Party: a Party or Non-Party that challenges the
13   designation of information or items under this Order.
14         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c).
17         2.3     Counsel (without qualifier): Outside Counsel of Record and House
18   Counsel (as well as their support staff).
19         2.4     Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22         2.5     Disclosure or Discovery Material: all items or information, regardless
23   of the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26         2.6     Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28   an expert witness or as a consultant in this action.


     Stipulated Protective Order                                                        Page 3
 1         2.7     House Counsel: attorneys who are employees of a party to this action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.8     Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.9     Outside Counsel of Record: attorneys who are not employees of a party
 7   to this action but are retained to represent or advise a party to this action and have
 8   appeared in this action on behalf of that party or are affiliated with a law firm which
 9   has appeared on behalf of that party.
10         2.10    Party: any party to this action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         2.11    Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this action.
15         2.12    Professional Vendors: persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         2.13    Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21          2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
22   from a Producing Party.
23   3.     SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.


     Stipulated Protective Order                                                       Page 4
 1   However, the protections conferred by this Stipulation and Order do not cover the
 2   following information: (a) any information that is in the public domain at the time
 3   of disclosure to a Receiving Party or becomes part of the public domain after its
 4   disclosure to a Receiving Party as a result of publication not involving a violation of
 5   this Order, including becoming part of the public record through trial or otherwise;
 6   and (b) any information known to the Receiving Party prior to the disclosure or
 7   obtained by the Receiving Party after the disclosure from a source who obtained the
 8   information lawfully and under no obligation of confidentiality to the Designating
 9   Party. Any use of Protected Material at trial shall be governed by a separate
10   agreement or order.
11   4.    DURATION
12         Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order shall remain in effect until a Designating Party agrees
14   otherwise in writing or a court order otherwise directs. Final disposition shall be
15   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
16   or without prejudice; and (2) final judgment herein after the completion and
17   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
18   including the time limits for filing any motions or applications for extension of time
19   pursuant to applicable law.
20   5.     DESIGNATING PROTECTED MATERIAL
21          5.1   Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items, or oral or written
26   communications that qualify – so that other portions of the material, documents,
27   items, or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.


     Stipulated Protective Order                                                      Page 5
 1         Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber or retard the case development process or
 4   to impose unnecessary expenses and burdens on other parties) expose the
 5   Designating Party to sanctions.
 6          If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the mistaken designation.
 9         5.2     Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15                (a) for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
18   page that contains protected material. If only a portion or portions of the material on
19   a page qualifies for protection, the Producing Party also must clearly identify the
20   protected portion(s) (e.g., by making appropriate markings in the margins). A Party
21   or Non-Party that makes original documents or materials available for inspection
22   need not designate them for protection until after the inspecting Party has indicated
23   which material it would like copied and produced. During the inspection and before
24   the designation, all of the material made available for inspection shall be deemed
25   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
26   copied and produced, the Producing Party must determine which documents, or
27   portions thereof, qualify for protection under this Order. Then, before producing the
28   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend


     Stipulated Protective Order                                                      Page 6
 1   to each page that contains Protected Material. If only a portion or portions of the
 2   material on a page qualifies for protection, the Producing Party also must clearly
 3   identify the protected portion(s) (e.g., by making appropriate markings in the
 4   margins).
 5                (b) for testimony given in deposition or in other pretrial or trial
 6   proceedings, that the Designating Party identify on the record, before the close of the
 7   deposition, hearing, or other proceeding, all protected testimony.
 8                (c) for information produced in some form other than documentary and
 9   for any other tangible items, that the Producing Party affix in a prominent place on
10   the exterior of the container or containers in which the information or item is stored
11   the legend “CONFIDENTIAL.” If only a portion or portions of the information or
12   item warrant protection, the Producing Party, to the extent practicable, shall identify
13   the protected portion(s).
14         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
15   failure to designate qualified information or items does not, standing alone, waive
16   the Designating Party’s right to secure protection under this Order for such material.
17   Upon timely correction of a designation, the Receiving Party must make reasonable
18   efforts to assure that the material is treated in accordance with the provisions of this
19   Order.
20   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
21         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
22   designation of confidentiality at any time consistent with the scheduling order.
23   Unless a prompt challenge to a Designating Party’s confidentiality designation is
24   necessary to avoid foreseeable, substantial unfairness, unnecessary economic
25   burdens, or a significant disruption or delay of the litigation, a Party does not waive
26   its right to challenge a confidentiality designation by electing not to mount a
27   challenge promptly after the original designation is disclosed.
28         6.2     Meet and Confer. The Challenging Party shall initiate the dispute


     Stipulated Protective Order                                                       Page 7
 1   resolution process by providing written notice of each designation it is challenging
 2   and describing the basis for each challenge. To avoid ambiguity as to whether a
 3   challenge has been made, the written notice must recite that the challenge to
 4   confidentiality is being made in accordance with this specific paragraph of the
 5   Protective Order. The parties shall attempt to resolve each challenge in good faith
 6   and must begin the process by conferring directly (in voice to voice dialogue; other
 7   forms of communication are not sufficient) within 14 days of the date of service of
 8   notice. In conferring, the Challenging Party must explain the basis for its belief that
 9   the confidentiality designation was not proper and must give the Designating Party
10   an opportunity to review the designated material, to reconsider the circumstances,
11   and, if no change in designation is offered, to explain the basis for the chosen
12   designation. A Challenging Party may proceed to the next stage of the challenge
13   process only if it has engaged in this meet and confer process first or establishes that
14   the Designating Party is unwilling to participate in the meet and confer process in a
15   timely manner.
16         6.3     Judicial Intervention. If the Parties cannot resolve a challenge without
17   court intervention, the Designating Party shall file and serve a motion to retain
18   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
19   79-5, if applicable) within 21 days of the initial notice of challenge or within 14 days
20   of the parties agreeing that the meet and confer process will not resolve their dispute,
21   whichever is earlier. Each such motion must be accompanied by a competent
22   declaration affirming that the movant has complied with the meet and confer
23   requirements imposed in the preceding paragraph. Failure by the Designating Party
24   to make such a motion including the required declaration within 21 days (or 14 days,
25   if applicable) shall automatically waive the confidentiality designation for each
26   challenged designation. In addition, the Challenging Party consistent with the
27   scheduling order may file a motion challenging a confidentiality designation at any
28   time if there is good cause for doing so, including a challenge to the designation of a


     Stipulated Protective Order                                                       Page 8
 1   deposition transcript or any portions thereof. Any motion brought pursuant to this
 2   provision must be accompanied by a competent declaration affirming that the
 3   movant has complied with the meet and confer requirements imposed by the
 4   preceding paragraph.
 5         The burden of persuasion in any such challenge proceeding shall be on the
 6   Designating Party. Frivolous challenges, and those made for an improper purpose
 7   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 8   expose the Challenging Party to sanctions.
 9         Unless the Designating Party has waived the confidentiality designation by
10   failing to file a motion to retain confidentiality as described above, all parties shall
11   continue to afford the material in question the level of protection to which it is
12   entitled under the Producing Party’s designation until the court rules on the
13   challenge.
14   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
15          7.1   Basic Principles. A Receiving Party may use Protected Material that is
16   disclosed or produced by another Party or by a Non-Party in connection with this
17   case only for prosecuting, defending, or attempting to settle this litigation. Such
18   Protected Material may be disclosed only to the categories of persons and under the
19   conditions described in this Order. When the litigation has been terminated, a
20   Receiving Party must comply with the provisions of section 13 below (FINAL
21   DISPOSITION). Protected Material must be stored and maintained by a Receiving
22   Party at a location and in a secure manner that ensures that access is limited to the
23   persons authorized under this Order.
24         7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
25   otherwise ordered by the court or permitted in writing by the Designating Party, a
26   Receiving    Party     may    disclose   any    information    or   item    designated
27   “CONFIDENTIAL” only to:
28                (a) the Receiving Party’s Outside Counsel of Record in this action, as


     Stipulated Protective Order                                                       Page 9
 1   well as employees of said Outside Counsel of Record to whom it is reasonably
 2   necessary to disclose the information for this litigation and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 4   A;
 5                (b) the officers, directors, and employees (including House Counsel) of
 6   the Receiving Party to whom disclosure is reasonably necessary for this litigation
 7   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 8   A);
 9                (c) Experts (as defined in this Order) of the Receiving Party to whom
10   disclosure is reasonably necessary for this litigation and who have signed the
11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                (d) the court and its personnel;
13                (e) court reporters and their staff, professional jury or trial consultants,
14   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
15   for this litigation and who have signed the “Acknowledgment and Agreement to Be
16   Bound” (Exhibit A);
17                (f) during their depositions, witnesses in the action to whom disclosure
18   is reasonably necessary and who have signed the “Acknowledgment and Agreement
19   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
20   ordered by the court. Pages of transcribed deposition testimony or exhibits to
21   depositions that reveal Protected Material must be separately bound by the court
22   reporter and may not be disclosed to anyone except as permitted under this Stipulated
23   Protective Order.
24                (g) the author or recipient of a document containing the information or
25   a custodian or other person who otherwise possessed or knew the information.
26   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
27         IN OTHER LITIGATION
28         If a Party is served with a subpoena or a court order issued in other litigation


     Stipulated Protective Order                                                       Page 10
 1   that compels disclosure of any information or items designated in this action as
 2   “CONFIDENTIAL,” that Party must:
 3                (a) promptly notify in writing the Designating Party. Such notification
 4   shall include a copy of the subpoena or court order;
 5                (b) promptly notify in writing the party who caused the subpoena or
 6   order to issue in the other litigation that some or all of the material covered by the
 7   subpoena or order is subject to this Protective Order. Such notification shall include
 8   a copy of this Stipulated Protective Order; and
 9                (c) cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected.
11         If the Designating Party timely seeks a protective order, the Party served with
12   the subpoena or court order shall not produce any information designated in this
13   action as “CONFIDENTIAL” before a determination by the court from which the
14   subpoena or order issued, unless the Party has obtained the Designating Party’s
15   permission. The Designating Party shall bear the burden and expense of seeking
16   protection in that court of its confidential material – and nothing in these provisions
17   should be construed as authorizing or encouraging a Receiving Party in this action
18   to disobey a lawful directive from another court.
19   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20         PRODUCED IN THIS LITIGATION
21                (a) The terms of this Order are applicable to information produced by a
22   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
23   produced by Non-Parties in connection with this litigation is protected by the
24   remedies and relief provided by this Order. Nothing in these provisions should be
25   construed as prohibiting a Non-Party from seeking additional protections.
26                (b) In the event that a Party is required, by a valid discovery request, to
27   produce a Non-Party’s confidential information in its possession, and the Party is
28   subject to an agreement with the Non-Party not to produce the Non-Party’s


     Stipulated Protective Order                                                      Page 11
 1   confidential information, then the Party shall:
 2                    (1) promptly notify in writing the Requesting Party and the Non-
 3   Party that some or all of the information requested is subject to a confidentiality
 4   agreement with a Non-Party;
 5                    (2) promptly provide the Non-Party with a copy of the Stipulated
 6   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
 7   specific description of the information requested; and
 8                    (3) make the information requested available for inspection by the
 9   Non-Party.
10                (c) If the Non-Party fails to object or seek a protective order from this
11   court within 14 days of receiving the notice and accompanying information, the
12   Receiving Party may produce the Non-Party’s confidential information responsive
13   to the discovery request. If the Non-Party timely seeks a protective order, the
14   Receiving Party shall not produce any information in its possession or control that is
15   subject to the confidentiality agreement with the Non-Party before a determination
16   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden
17   and expense of seeking protection in this court of its Protected Material.
18   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
24   persons to whom unauthorized disclosures were made of all the terms of this Order,
25   and (d) request such person or persons to execute the “Acknowledgment and
26   Agreement to Be Bound” that is attached hereto as Exhibit A.
27   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
28         PROTECTED MATERIAL


     Stipulated Protective Order                                                      Page 12
 1         When a Producing Party gives notice to Receiving Parties that certain
 2   inadvertently produced material is subject to a claim of privilege or other protection,
 3   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 4   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 5   may be established in an e-discovery order that provides for production without prior
 6   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 7   parties reach an agreement on the effect of disclosure of a communication or
 8   information covered by the attorney-client privilege or work product protection, the
 9   parties may incorporate their agreement in the stipulated protective order submitted
10   to the court.
11   12.    MISCELLANEOUS
12         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
13   person to seek its modification by the court in the future.
14         12.2 Right to Assert Other Objections. By stipulating to the entry of this
15   Protective Order no Party waives any right it otherwise would have to object to
16   disclosing or producing any information or item on any ground not addressed in this
17   Stipulated Protective Order. Similarly, no Party waives any right to object on any
18   ground to use in evidence of any of the material covered by this Protective Order.
19         12.3      Filing Protected Material. Without written permission from the
20   Designating Party or a court order secured after appropriate notice to all interested
21   persons, a Party may not file in the public record in this action any Protected
22   Material. A Party that seeks to file under seal any Protected Material must comply
23   with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant
24   to a court order authorizing the sealing of the specific Protected Material at issue.
25   Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
26   establishing that the Protected Material at issue is privileged, protectable as a trade
27   secret, or otherwise entitled to protection under the law. If a Receiving Party's request
28   to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is denied


     Stipulated Protective Order                                                       Page 13
 1   by the court, then the Receiving Party may file the information in the public record
 2   pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.
 3   13.    FINAL DISPOSITION
 4          Within 60 days after the final disposition of this action, as defined in
 5   paragraph 4, each Receiving Party must return all Protected Material to the
 6   Producing Party or destroy such material. As used in this subdivision, “all Protected
 7   Material” includes all copies, abstracts, compilations, summaries, and any other
 8   format reproducing or capturing any of the Protected Material. Whether the Protected
 9   Material is returned or destroyed, the Receiving Party must submit a written
10   certification to the Producing Party (and, if not the same person or entity, to the
11   Designating Party) by the 60 day deadline that (1) identifies (by category, where
12   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
13   that the Receiving Party has not retained any copies, abstracts, compilations,
14   summaries or any other format reproducing or capturing any of the Protected
15   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
16   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
17   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
18   work product, and consultant and expert work product, even if such materials contain
19   Protected Material. Any such archival copies that contain or constitute Protected
20   Material remain subject to this Protective Order as set forth in Section 4
21   (DURATION).
22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23

24                                           LAW OFFICES OF JERRY D.
                                             UNDERWOOD, A.P.C.
25

26    Dated: April 2, 2020             By: s/ Jerry D. Underwood
                                           Jerry D. Underwood
27                                         Attorneys for Plaintiff
28



     Stipulated Protective Order                                                      Page 14
 1                                          EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,                                 [print or type full name], of
 4                                         [print or type full address], declare under penalty
 5   of perjury that I have read in its entirety and understand the Stipulated Protective
 6   Order that was issued by the United States District Court for the Central District of
 7   California on ___________ in the case of Eric Lindsay v. Exova Pharma US, LLC,
 8   et al., Case No. 2:19-cv-02628-RGK-AGR. I agree to comply with and to be bound
 9   by all the terms of this Stipulated Protective Order and I understand and acknowledge
10   that failure to so comply could expose me to sanctions and punishment in the nature
11   of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18            I hereby appoint                                    [print or type full name] of
19
                                                          [print or type full address and
20
     telephone number] as my California agent for service of process in connection with
21
     this action or any proceedings related to enforcement of this Stipulated Protective
22
     Order.
23
     Date:
24
     City and State where sworn and signed:
25

26

27   Printed name:

28   Signature:


     Stipulated Protective Order                                                        Page 16
